Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 03/09/2021 is acknowledged.
Claims 55-66 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical imaging system” in claims 1, 5-6, 9-10 & 43-44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraphs [0008] states, “The optical imaging system may comprise an image sensor having a field-of-view. The image sensor may be located adjacent to the therapeutic radiation source. Alternatively or additionally, the optical imaging system may further comprise an emission source located on the rotatable ring and configured to illuminate the field-of view of the image sensor”.  Thus, “optical imaging system” has been interpreted to include one or more of an image sensor, capable of receiving optical imaging data, and an emission source, capable of delivering light to the subject.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "about 60/200 RPM" in claim 8 is a relative term which renders the claim indefinite.  The term "about 60/200 RPM" is not defined by the claim, the specification does not 
It is unclear what is meant by “about”, i.e. how much deviation from 60 or 200 RPM would still be claimed by the invention.  For examination purposes, the exact values of 60 & 200 RPM have been used to interpret this claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11, 13, 27, 34, 38-39, & 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin (US 2007/0003010) in view of David (US 2016/0374632).

a circular gantry (gantry 102, [0071]) comprising a stationary frame (arm 30, [0062]) and a rotatable ring (mechanical linkage 44, [0063]) coupled to the stationary frame ([0063]);
a therapeutic radiation source (first radiation source 40, [0062]) coupled to the rotatable ring ([0063]);
an optical imaging system (patient position sensing system 440, [0135]), wherein the optical imaging system is configured to acquire image data of a patient area during rotation of the ring ([0135]); and
a controller (processor 84/134, [0135]) in communication with the optical imaging system ([0135]), wherein the controller is configured to process the acquired image data to calculate information relating to the radiation therapy system ([0147]).
However, Guertin fails to disclose that the optical imaging system is coupled to the rotatable ring.
David teaches that the optical imaging system (CT scanner, [0006]) is coupled to the rotatable ring ([0006]).
Here, the CT scanner fulfills the limitation of an optical imaging system by incorporating light sources.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the optical imaging system with the rotatable ring taught by Guertin to allow the system to rotate around the patient.  This would 
Regarding claim 2, Guertin in view of David teach the system of claim 1, and Guertin further teaches (Figure 14) that the optical imaging system comprises an image sensor (optical device 441a, [0135]) having a field-of-view ([0135]).
Since the image sensor is described to be a camera, it must inherently have a field-of-view as well.
Regarding claim 3, Guertin in view of David teach the system of claim 2, and Guertin further teaches that the image sensor is located adjacent to the therapeutic radiation source ([0135]).
In [0135], Guertin teaches that one of the locations the optical device can be placed is on the radiation system.  Since the radiation source is also located on the radiation system, the image sensor and radiation source will be adjacent to each other in this configuration.
Regarding claim 4, Guertin in view of David teach the system of claim 3.
However, Guertin fails to disclose that the optical imaging system comprises an emission source.
David teaches that the optical imaging system further comprises an emission source (light sources, [0006]) located on the rotatable ring and configured to illuminate the field-of-view of the image sensor ([0006]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an emission source as taught by David into the system taught by Guertin.  This would provide light energy to be emitted onto the patient for the image sensor to receive.

However, Guertin fails to disclose that the treatment plane and imaging plane are coplanar.
David teaches that the therapeutic radiation source has a treatment plane defined by its field-of-view ([0004]) and the optical imaging system has an imaging plane defined by its field-of-view ([0006]), and wherein the treatment plane is coplanar with the imaging plane ([0004] & [0006]).
In [0004] & [0006], David teaches that both the radiation source and light sources rotate around the bore.  Therefore, these two sources share a plane.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have amended the design of the system taught by Guertin so that the radiation source and optical imaging system share a plane.  This would allow both therapy to be delivered to the patient and imaging data to be received from the patient during rotation of the rotatable ring.
Regarding claim 6, Guertin in view of David teach the system of claim 1, and Guertin further teaches that the therapeutic radiation source has a treatment plane defined by its field-of-view (Figure 2) and the optical imaging system has an imaging plane defined by its field-of-view, and wherein the treatment plane is distinct from the imaging plane ([0135] & Figure 14).
The field-of-view of the radiation source is represented in Figure 2 by the radiation beam 42. Figures 14A-C and [0135] detail several locations that the optical device can be placed (on the ceiling, on the radiation system, etc.), of which many, if not all, have distinct planes than the radiation treatment plane.

Regarding claim 10, Guertin in view of David teach the system of claim 9, and Guertin further teaches (Figure 2) a housing (structure 12, [0060]) disposed over the circular gantry having a longitudinal lumen that corresponds with the bore ([0060]).
However, Guertin fails to disclose a light-transmitting region in the housing.
David teaches (Figure 4) a light-transmitting region (light transparent strip 422, [0059]) along an inner surface of the housing that corresponds with a field-of-view of the optical imaging system ([0059]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included a light-transmitting region as taught by David in the bore taught by Guertin.  This allows light from the optical imaging system to be unattenuated as it reaches the patient.
Regarding claim 11, Guertin in view of David teach the system of claim 10, and David further teaches that the light-transmitting region is a strip along an inner circumference of the bore ([0059] & Figure 4).
Regarding claim 13, Guertin in view of David teach the system of claim 1, and Guertin further teaches (Figure 6) a patient platform (patient support 201, [0090]) that is movable within the patient area ([0091]).
Regarding claim 27, Guertin in view of David teach the system of claim 13, wherein the controller is configured to calculate a range of motion of a patient located on the patient platform based on the acquired image data ([0136]-[0137]).

Regarding claim 34, Guertin in view of David teach the system of claim 1, and Guertin further teaches that information relating to the radiation therapy system comprises positional information of a patient within the patient area ([0136]).
Here, the information pertains to the movement of the patient due to respiratory motion.
Regarding claim 38, Guertin in view of David teach the system of claim 13, and Guertin further teaches that information relating to the radiation therapy system comprises positional information of the patient platform (position/motion sensors, [0124]).
Regarding claim 39, Guertin in view of David teach the system of claim 1, and Guertin further teaches that information relating to the radiation therapy system comprises positional information of a patient positioning device (positioner 208, [0123]) located in the patient area ([0123]).
Regarding claim 43, Guertin in view of David teach the system of claim 9, and Guertin further teaches that the optical imaging system has a field-of-view that includes the patient area that is outside of the bore ([0135] & Figures 14A-B).
Paragraph [0135] states that the optical device can be mounted to a ceiling, thus rendering it capable of imaging the patient outside of the bore.  Figures 14A-B illustrate this configuration.
Regarding claim 44, Guertin in view of David teach the system of claim 9, and Guertin further teaches that the optical imaging system is located within the bore and has a field-of view that includes the patient area that is inside the bore ([0135] & Figure 14C).
.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claim 1, above, in further view of Luhta (US 6,628,744).
Regarding claim 7, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose a rate at which the rotatable ring rotates.
Luhta teaches that the rotatable ring is configured to rotate at a rate of at least 10 RPM (Column 3, Lines 4-6).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined a rate at which the rotatable ring rotates as taught by Luhta.  This further specifies the design and operability of the system.
Regarding claim 8, Guertin in view of David, in further view of Luhta teach the system of claim 7, and Luhta further teaches that the rotatable ring is configured to rotate at a rate from about 60 RPM to about 200 RPM (Column 3, Lines 4-6).
Claims 14-18 & 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claim 1, above, in further view of Maurer (US 2010/0067660).
Regarding claim 14, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose generating a 3-D model of the patient.
Maurer teaches that the controller is configured to generate a 3-D model of a patient within the patient area ([0035]) at a specified time interval using images acquired at the specific time interval ([0033]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to generate a 3-D model of the patient as taught by Maurer into the system taught by Guertin in view of David.  By comparing the model at different time intervals, an amount of patient motion per unit time can be determined.
Regarding claim 15, Guertin in view of David, in further view of Maurer, teach the system of claim 14, and Maurer further teaches that the controller is configured to compare the 3-D model of the patient at the specified time interval and a 3-D model of the patient at an earlier time interval to identify a positional difference in the 3-D models ([0033]).
Regarding claim 16, Guertin in view of David, in further view of Maurer, teach the system of claim 15, and Guertin further teaches that the controller is configured to compare the identified difference with a predetermined movement threshold (prescribed threshold, [0137]) and to cease activation of the therapeutic radiation source if the identified difference exceeds the movement threshold ([0137]).
However, Guertin in view of David fail to disclose that the identified difference is a difference in 3-D models.
Maurer teaches generating a 3-D model of the patient ([0035]).
Regarding claim 17, Guertin in view of David, in further view of Maurer, teach the system of claim 14, and Maurer further teaches that the controller is configured to identify surface points on the patient 3-D model (surface region of patient, [0036]) and to track the position of the identified surface points over time ([0033]).
Regarding claim 18, Guertin in view of David teach the system of claim 1.

Maurer teaches that the controller is configured to generate a surface model of the patient (surface region of patient, [0036]) at a specified time interval using images acquired at the specific time interval ([0033]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to generate a surface model of the patient as taught by Maurer into the system taught by Guertin in view of David.  By comparing the model at different time intervals, an amount of patient motion per unit time can be determined.
Regarding claim 45, Guertin in view of David, in further view of Maurer, teach the system of claim 15, and Guertin further teaches that the identified positional difference corresponds with the patient's respiratory cycle ([0136]).
However, Guertin in view of David fail to disclose that the identified difference is a difference in 3-D models.
Maurer teaches generating a 3-D model of the patient ([0035]).
Regarding claim 46, Guertin in view of David, in further view of Maurer, teach the system of claim 45, and Guertin further teaches that the controller is configured to identify the portion of the respiratory cycle with which the identified difference corresponds ([0136]), and to cease activation of the therapeutic radiation source if the identified portion of the respiratory cycle does not match with a predetermined activation portion of the respiratory cycle ([0137]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claim 13, above, in further view of Cherek (US 7,433,503).

However, Guertin in view of David fail to disclose generating a 3-D model of the patient platform.
Cherek teaches that the controller is configured to generate a 3-D model (Column 5, Lines 66-67 & Column 6, Lines 1-5) of the patient platform (Column 5, Lines 7-17) and to compare the generated 3-D model of the patient platform with a reference 3-D model of the patient platform (Column 5, Lines 1-6) to calculate a deviation from the reference 3-D model (Column 5, Lines 7-17).
As described in Column 5, Lines 1-6, the reference model refers to the empty bed.  As described in Column 5, Lines 7-17, the generated model refers to the image of the patient on the bed.  Column 5, Lines 66-67 & Column 6, Lines 1-5 detail that the images can be 3-D.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to generate a 3-D model of the patient platform as taught by Maurer into the system taught by Guertin in view of David.  Comparing the model to the model of the empty bed allows for the operator to determine a positional deviation once the patient is situated on the platform.
Regarding claim 20, Guertin in view of David, in further view of Cherek, teach the system of claim 19, and Cherek further teaches that the reference 3-D model of the patient platform is a 3-D model of the patient platform generated before the patient is loaded on the platform (Column 5, Lines 1-6).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, in further view of Cherek, as applied to claim 20, above, in further view of Filiberti (US 2016/0023019).

However, Guertin in view of David, in further view of Cherek fail to disclose adjusting the patient platform based on the positional deviation.
Filiberti teaches that the controller adjusts the position of the patient platform to compensate for the calculated deviation ([0021]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to adjust the position of the patient platform as taught by Filiberti into the system taught by Guertin in view of David, in further view of Cherek.  This allows the target tissue to be constantly irradiated by the radiation source despite movements from the patient, and subsequently ensures that healthy tissue avoid the radiation therapy.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, in further view of Maurer, as applied to claim 15, above, in further view of Mostafavi (US 2017/0014648).
Regarding claim 22, Guertin in view of David, in further view of Maurer, teach the system of claim 15, and Guertin further teaches that the controller is configured to compare the identified difference with a motion envelope (prescribed threshold, [0137]).
However, Guertin in view of David fail to disclose that the identified difference is a difference in 3-D models.
Maurer teaches generating a 3-D model of the patient ([0035]).
However, Guertin in view of David, in further view of Maurer, fail to disclose generating a notification based on the motion envelope.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the ability to generate a notification based on the motion envelope as taught by Mostafavi into the controller taught by Guertin.  This would allow the operator if the patient has strayed from the intended range of motion during the radiation procedure.
Regarding claim 23, Guertin in view of David, in further view of Maurer, in further view of Mostafavi, teach the system of claim 22, and Guertin further teaches that the motion envelope is determined based on whether the therapeutic radiation source is emitting radiation, wherein the motion envelope has a first range of motion when the therapeutic radiation source is not emitting radiation and has a second range of motion when the therapeutic radiation source is emitting radiation ([0137]).
Here, [0137] teaches deactivating the radiation source if the patient movement has exceeded the movement threshold, and activating the radiation source when the patient returns to the threshold.
Regarding claim 24, Guertin in view of David, in further view of Maurer, in further view of Mostafavi, teach the system of claim 23, and Guertin further teaches that the first range of motion is greater than the second range of motion ([0137]).
Because the first range of motion refers to when the position of the patient exceeds the motion envelope, it must inherently be greater than the second ranger motion which refers to when the patient area lies within the limitations of the envelope.
s 28-31 & 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claims 1 & 27, above, in further view of Mostafavi.
Regarding claim 28, Guertin in view of David teach the system of claim 27, and Guertin further teaches a display (monitor 86, [0066]) and calculating a range of motion ([0137]).
However, Guertin in view of David fail to disclose outputting a graphic representing positional information to the display.
Mostafavi teaches that the controller is configured to output a graphic representing positional information to the display ([0100]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have amended the display taught by Guertin to display positional information as taught by Mostafavi.  This would allow the operator to visualize the range of motion calculated by the system.
Regarding claim 29, Guertin in view of David teach the system of claim 27, and Guertin further teaches that the controller is further configured to compare the calculated range of motion with a motion envelope ([0137]).
However, Guertin in view of David fail to disclose generating a notification if the calculated range of motion exceeds the motion envelope.
Mostafavi teaches generating a notification if the calculated range of motion exceeds the motion envelope ([0101]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the ability to generate a notification based on the motion envelope as taught by Mostafavi into the controller taught by Guertin.  This would 
Regarding claim 30, Guertin in view of David, in further view of Mostafavi, teach the system of claim 29, and Guertin further teaches that the motion envelope is determined based on whether the therapeutic radiation source is emitting radiation, wherein the motion envelope has a first range of motion when the therapeutic radiation source is not emitting radiation and has a second range of motion when the therapeutic radiation source is emitting radiation ([0137]).
Here, [0137] teaches deactivating the radiation source if the patient movement has exceeded the movement threshold, and activating the radiation source when the patient returns to the threshold.
Regarding claim 31, Guertin in view of David, in further view of Mostafavi, teach the system of claim 30, and Guertin further teaches that the first range of motion is greater than the second range of motion ([0137]).
Because the first range of motion refers to when the position of the patient exceeds the motion envelope, it must inherently be greater than the second ranger motion which refers to when the patient area lies within the limitations of the envelope.
Regarding claim 40, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose that the optical imaging system is a laser profiler.
Mostafavi teaches that the optical imaging system comprises a laser profiler (laser scanning, [0092]).

Regarding claim 41, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose that the optical imaging system is a time-of-flight reflectometer.
Mostafavi teaches that the optical imaging system comprises a time-of-flight reflectometer (time-of-flight scanning, [0092]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the optical imaging system taught by Guertin to be a time-of-flight reflectometer.  This further specifies the design of the system.
Regarding claim 42, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose that the optical imaging system is a monoscopic or stereoscopic camera.
Mostafavi teaches that the optical imaging system comprises a monoscopic or stereoscopic camera (stereo cameras, [0092]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the optical imaging system taught by Guertin to be a monoscopic or stereoscopic camera.  This further specifies the design of the system.
Claims 35-36 & 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claims 1, 13, & 34, above, in further view of Filiberti.

calculate a difference between positional information of the patient at a specified time point and reference positional information of the patient ([0137]).
Guertin satisfies the specified time point by calculating the positional deviation of the patient at certain phases of the respiratory cycle.
However, Guertin in view of David fail to disclose adjusting the patient platform based on the calculated positional deviation.
Filiberti teaches calculating a set of patient platform adjustments that compensate for the patient positional information difference ([0021]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to adjust the position of the patient platform as taught by Filiberti into the system taught by Guertin in view of David, in further view of Cherek.  This allows the target tissue to be constantly irradiated by the radiation source despite movements from the patient, and subsequently ensures that healthy tissue avoid the radiation therapy.
Regarding claim 36, Guertin in view of David, in further view of Filiberti, teach the system of claim 35, and Filiberti further teaches that the controller is further configured to move the patient platform in accordance with the calculated set of patient platform adjustments ([0021]).
Regarding claim 51, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose a calibration phantom.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included a calibration phantom as taught by Filiberti in the system taught by Guertin in view of David.  By having the phantom be of a known geometry, the operator can ensure that the systems field-of-view is properly calibrated before undergoing the procedure.
Regarding claim 52, Guertin in view of David teach the system of claim 13.
However, Guertin in view of David fail to disclose a calibration phantom.
Filiberti teaches at least one of the patient platform, a portion of the patient area, and a calibration phantom (calibration phantom, [0041]) having at least one calibration reference marking that has one or more predetermined width, and/or height, and/or length values (tungsten-carbide BB sphere, [0041]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included a calibration phantom as taught by Filiberti in the system taught by Guertin in view of David.  By having the phantom be of a known geometry, the operator can ensure that the systems field-of-view is properly calibrated before undergoing the procedure.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claim 34, above, in further view of Wan (US 2017/0220709).
Regarding claim 37, Guertin in view of David teach the system of claim 34.

Wan teaches that the controller is configured to compare positional information of the patient and positional information of the rotatable ring and to generate a notification if an overlap is detected between patient positional information and rotatable ring positional information ([0145]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect a collision between the patient and the rotatable ring as taught by Wan into the system taught by Guertin in view of David.  This can help prevent injury to the patient by ensuring that they do not come into contact with the rotatable ring.
Claims 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claim 1, above, in further view of Ohara (EP 0984393).
Regarding claim 47, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose identifying faulty pixels.
Ohara teaches that the optical detector comprises a plurality of sensor pixels (plurality of detective elements, [0003]) and wherein the controller is configured to calibrate the optical detector by identifying faulty sensor pixels and to generate a notification (defect information, [0014]) when a faulty sensor pixel is identified ([0014]), wherein identifying faulty sensor pixels comprises:
recording output signals from each sensor pixel ([0014]);
calculating a difference between the output signal of each sensor pixel and its respective expected output signal ([0017], Lines 16-21); and

Here, the pixel here threshold refers to the range of values situated between the first threshold value and the second threshold value, described in [0017], Lines 16-21.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to recognize and tag defective pixels as taught by Ohara into the system taught by Guertin in view of David.  This allows the operator to ensure that the image data received is correct, and to be notified otherwise.
Regarding claim 48, Guertin in view of David, in further view of Ohara, teach the system of claim 47, and Ohara further teaches that the pixel error threshold for each sensor pixel includes a maximum acceptable pixel intensity difference ([0017], Lines 16-21).
Regarding claim 49, Guertin in view of David, in further view of Ohara, teach the system of claim 47, and Ohara further teaches that calculating a difference comprises calculating a difference between noise levels of the output signal of each sensor pixel with a threshold noise levels, and the pixel errors threshold includes a maximum acceptable pixel noise level (noise dependent threshold, [0006]).
Regarding claim 50, Guertin in view of David, in further view of Ohara, teach the system of claim 47, and Ohara further teaches that the controller is further configured to substitute the output signal of an identified faulty sensor pixel with a signal derived by interpolating output signals of non-faulty sensor pixels located within a predetermined distance from the identified faulty sensor pixel (nearest neighbor interpolation, [0054]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to interpolate values from .
Allowable Subject Matter
Claims 53-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/ADAM D. KOLKIN/Examiner, Art Unit 3793

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793